Exhibit 2007 Aetna Annual Report, Financial Report to Shareholders Unless the context otherwise requires, references to the terms “we,” “our” or “us” used throughout this 2007 Annual Report, Financial Report to Shareholders (the “Annual Report”) refer to Aetna Inc. (a Pennsylvania corporation) (“Aetna”) and its subsidiaries. For your reference, we provide the following index to our 2007 Annual Report: Page Description 2 - 39 Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) –The MD&A provides a review of our operating results for the years 2005 through 2007, as well as our financial condition at December 31, 2007 and 2006.The MD&A should be read in conjunction with our consolidated financial statements and notes thereto.The MD&A is comprised of the following: 2 Overview – We begin our MD&A with an overview of earnings and cash flows for the years 2005 through 2007, as well as our outlook for 2008.In this section, we also discuss significant changes to our management and Board of Directors. 5 Health Care – We provide a quantitative and qualitative discussion about the factors affecting Health Care revenues and operating earnings in this section. 9 Group Insurance – We provide a quantitative and qualitative discussion about the factors affecting Group Insurance revenues and operating earnings in this section. 10 Large Case Pensions – We provide a quantitative and qualitative discussion about the factors affecting Large Case Pensions operating earnings, including the results of discontinued products, in this section. 12 Investments – As an insurer, we have substantial investment portfolios that support our liabilities.In this section, we provide a quantitative and qualitative discussion of our investments and realized capital gains and losses and describe our evaluation of the risk of our market-sensitive instruments. 14 Liquidity and Capital Resources – In this section, we discuss our cash flows, financing resources, contractual obligations and other key matters that may affect our liquidity and cash flows. 18 Critical Accounting Estimates – In this section, we discuss the accounting estimates we consider critical in preparing our financial statements, including why we consider them critical and the key assumptions used in making these estimates. 24 Regulatory Environment – In this section, we provide a discussion of the regulatory environment in which we operate. 30 Forward-Looking Information/Risk Factors – We conclude MD&A with a discussion of certain risks and uncertainties that, if developed into actual events, could have a material adverse impact on our business, financial condition or results of operations. 40 Selected Financial Data – We provide selected annual financial data for the most recent five years. 41 Consolidated Financial Statements – Includes our consolidated balance sheets at December 31, 2007 and 2006 and the related consolidated statements of income, shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2007.These financial statements should be read in conjunction with the accompanying Notes to Consolidated Financial Statements. 45 Notes to Consolidated Financial Statements 83 Reports of Management and our Independent Registered Public Accounting Firm – We include a report from management on its responsibilities for internal control over financial reporting and financial statements, the oversight of our Audit Committee and KPMG LLP’s opinion on our consolidated financial statements and internal control over financial reporting. 86 Quarterly Data (unaudited) – We provide selected quarterly financial data for each of the quarters in 2007 and 2006. 86 Corporate Performance Graph – We provide a graph comparing the cumulative total shareholder return on our common stock to the cumulative total return on certain published indexes from December 31, 2002 through December 31, 2007. Page 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) OVERVIEW We are one of the nation’s leading diversified health care benefits companies, serving approximately 36.7 million people with information and resources to help them make better informed decisions about their health care.We offer a broad range of traditional and consumer-directed health insurance products and related services, including medical, pharmacy, dental, behavioral health, group life and disability plans, and medical management capabilities and health care management services for Medicaid plans.Our customers include employer groups, individuals, college students, part-time and hourly workers, health plans, governmental units, government-sponsored plans, labor groups and expatriates.Our operations are conducted in three business segments:Health Care, Group Insurance and Large Case Pensions. Summarized Results (Millions) 2007 2006 2005 Revenue: Health Care $ 24,768.6 $ 22,240.5 $ 19,616.1 Group Insurance 2,139.5 2,152.1 2,141.8 Large Case Pensions 691.5 753.1 734.0 Total revenue 27,599.6 25,145.7 22,491.9 Net income 1,831.0 1,701.7 1,573.3 Operating earnings: (1) Health Care 1,770.9 1,572.7 1,427.7 Group Insurance 145.5 132.7 127.7 Large Case Pensions 38.1 38.9 33.2 Cash flows from operations 2,065.5 1,688.3 1,720.3 (1) Our discussion of operating results for our reportable business segments is based on operating earnings, which is a non-GAAP measure of net income (the term “GAAP” refers to U.S. generally accepted accounting principles).Refer to Segment Results and Use of Non-GAAP Measures in this MD&A on page 4 for a discussion of non-GAAP measures.Refer to pages 5, 9 and 10 for a reconciliation of operating earnings to net income for Health Care, Group Insurance and Large Case Pensions, respectively. During 2007 and 2006, our Health Care medical membership grew, increasing by 1.4 million in 2007 (including members from our acquisitions (refer to Health Care – Membership on page 8)) and .7 million in 2006.This growth occurred in both Insured (where we assume all or a majority of risk for medical and dental care costs) and our administrative services contract (“ASC”)products in 2007 and primarily in our ASC products in 2006.In addition, during 2006 and 2007 we had growth in our pharmacy products.At December 31, 2007, we served approximately 16.9 million medical members, 13.4 million dental members and 10.7 million pharmacy members. During 2006 and 2007, premium and fee rates increased as well.Together with the growth in membership, these rate increases contributed to the expansion of our total revenue, which increased approximately $2.5 billion in 2007 and $2.7 billion in 2006. Underwriting margins in our Health Care segment, which represent the amount of premiums in excess of health care costs, improved in 2007 and 2006 on a total dollar basis, when compared to the prior periods, reflecting membership growth and premium rate increases as well as our focus on medical cost management. The combination of total revenue growth, higher underwriting margins and continued operating expense efficiencies (operating expenses divided by total revenue) contributed to an improvement in our operating earnings.These efforts have also contributed to strong cash flows from operations in 2007 and 2006 (refer to Liquidity and Capital Resources beginning on page During 2007 and 2006, we managed our capital in support of both new and ongoing initiatives. During 2007 and 2006, we used substantial capital to repurchase our common stock, fund targeted acquisitions in support of our strategy and make voluntary contributions to our tax qualified pension plan. Page 2 In 2007 and 2006, we repurchased approximately 33 million and 60 million shares of common stock at a cost of approximately $1.7 billion and $2.3 billion, respectively, under share repurchase programs authorized by Aetna’s Board of Directors (the “Board”). Over the past two years, we have continued to invest in the development of our business by acquiring companies that support our strategy as well as continuing the introduction or enhancement of new products and services.In 2007, we completed two acquisitions for an aggregate of approximately $613 million, expanding our Health Care product offerings by acquiring a leading provider of health care management services for Medicaid plans and a leading managing general underwriter (or underwriting agent) for international private medical insurance that offers expatriate benefits to individuals, small and medium enterprises, and large multinational clients around the world.In 2006, we acquired a disability and leave management business for approximately $156 million.Refer to Note 3 of Notes to Consolidated Financial Statements on page 54 for additional information on our recent acquisition activity. Also during 2007 and 2006, we continued development of our consumer-directed health care plan products and our web based tools to support consumerism and transparency.We also made changes to our other health products and medical management programs, including the launch of our new private-fee-for-service Medicare plans (“PFFS”) beginning in 2007 and our Medicare Part D Prescription Drug Program (“PDP”) beginning in In addition, during 2007 and 2006 we made $45 million and $245 million, respectively, of voluntary cash contributions to our tax qualified pension plan. In 2007 and 2006, we issued $700 million and $2.0 billion of senior notes, respectively.Refer to Liquidity and Capital Resources beginning on page 14 and Note 13 of Notes to Consolidated Financial Statements on page 69 for additional information. Outlook for 2008 Our goals for 2008 are to profitably grow membership in targeted geographic areas and customer bases; to profitably grow operating earnings; to demonstrate superior medical cost, quality and clinical integration for our customers; to achieve our targeted operating expenses; to use technology to enhance our competitive position; and to deliver best-in-class service for all our members and customers.Our 2008 outlook is as follows: Health Care membership is targeted for growth in 2008.We continue to take actions to increase membership in 2008, including efforts to reach customers via an integrated product approach in order to generate sales to new customers, as well as increased cross-sell penetration within our existing membership base and via targeted geographic marketing.We expect this membership growth to be a combination of both ASC and Insured medical members.If we achieve these projected membership increases combined with price increases, it would contribute to higher revenue in our Health Care segment. Group Insurance operating earnings are expected to remain generally level with 2007.We expect Group Insurance operating earnings in 2008 to be generally level with those of Large Case Pensions earnings are expected to reflect continued run-off of the business.We expect operating earnings in our Large Case Pensions segment to be lower than in 2007, consistent with the continued run-off of the underlying liabilities and assets.However, operating earnings for Large Case Pensions can vary from current expectations depending on, among other factors, future investment performance of the assets supporting existing liabilities. Corporate interest expense is expected to increase in 2008. We expect corporate interest expense to increase due to the increase in average debt outstanding resulting from our 2007 financing activities.Refer to Liquidity and Capital Resources beginning on page 14 and Note 13 of Notes to Consolidated Financial Statements on page 69 for additional information. Operating expense ratio (operating expenses divided by revenue) is targeted to improve.We continue to take actions to improve the efficiency of our operations, including efforts to leverage existing infrastructure to support additional growth as well as improvements in systems and processes.We will continue to focus 2008 spending on operational improvements, including self-service and administrative technologies that will yield future benefits. Page 3 Capital deployment.In 2008, we intend to continue to pursue strategic acquisitions and other business development activities that support our strategy for growth and profitability.We also intend to continue to deploy our capital through share repurchases. Refer to Forward-Looking Information/Risk Factors beginning on page 30 for information regarding other important factors that may materially affect us. Executive Management and Board Updates During 2007, we announced the following changes to Aetna’s Board of Directors and our management team: · Joseph M. Zubretsky joined Aetna in February.Mr. Zubretsky is our Executive Vice President and Chief Financial Officer, succeeding Alan M. Bennett, who retired in April. · Roger N. Farah was appointed to our Board in June.Mr. Farah is President, Chief Operating Officer and a Director of Polo Ralph Lauren Corporation.He also serves on our Board’s Committee on Compensation and Organization as well as its Investment and Finance Committee.With the addition of Mr. Farah, the Board consists of twelve members. · Mark T. Bertolini was appointed President of Aetna in July.In May, Mr. Bertolini was appointed Executive Vice President and Head of Business Operations. · We also announced the following resignations in 2007:James K. Foreman, Executive Vice President, National Businesses (May) and Craig R. Callen, Senior Vice President of Strategic Planning and Business Development (August). · Additionally, Timothy A. Holt, Senior Vice President and Chief Investment Officer, retired in February 2008.Mr. Holt’s successor,Jean LaTorre,reports to Mr.
